Citation Nr: 0931183	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-26 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to a disability rating in excess of 10 
percent for service-connected early degenerative changes of 
the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 
1973 and from September 1974 to October 1977; he had 
additional Reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated October 2005 
and July 2007 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, that denied 
service connection for a low back disability and increased 
rating for early degenerative changes of the left knee, 
respectively.

In July 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The left knee degenerative changes are manifested by 
limitation of flexion with functional limitation and pain due 
to repetitive movement, which does not approximate or equate 
to flexion limited to 45 degrees; extension is normal.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for early degenerative changes of the left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Joints that are actually painful, unstable, or 
malaligned, due to healed injury, should be entitled to at 
least the minimum compensable rating for the joint.  Special 
note should be taken of objective indications of pain on 
pressure or manipulation, muscle spasm, crepitation, and 
active and passive range of motion of both the damaged joint 
and the opposite undamaged joint.  38 C.F.R. § 4.59.

In October 2005, the Veteran was granted service connection 
for early degenerative changes of the left knee and assigned 
a 10 percent disability rating.  In the July 2007 rating 
action on appeal, the 10 percent disability rating was 
continued. 

The Veteran's early degenerative changes of the left knee is 
currently evaluated as 10 percent disabling under Diagnostic 
Code 5010, arthritis due to trauma and limitation of leg 
flexion.  38 C.F.R. § 4.71a.  VA and private medical evidence 
of record both confirmed left knee degenerative changes 
related to his service-connected injury.  

Traumatic arthritis is rated analogous to degenerative 
arthritis under Diagnostic Code 5003.  Degenerative 
arthritis, when established by X-ray findings, will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion to be combined, not added under 
Diagnostic Code 5003.  

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be 
considered in assigning an evaluation for degenerative or 
traumatic arthritis under Diagnostic Code 5003 or 5010.  
Rating personnel must consider functional loss and clearly 
explain the impact of pain on the disability.  VAOPGCPREC 9-
98.  

The diagnostic codes that focus on limitation of motion of 
the knee are Diagnostic Codes 5260 and 5261.  Normal range of 
motion of the knee is to zero degrees extension and to 140 
degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under 
Diagnostic Code 5260, a 10 percent rating will be assigned 
for limitation of flexion of the leg to 45 degrees; a 20 
percent rating will be assigned for limitation of flexion of 
the leg to 30 degrees; and a 30 percent rating will be 
assigned for limitation of flexion of the leg to 15 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be 
assigned for limitation of extension of the leg to 5 degrees; 
a 10 percent rating will be assigned for limitation of 
extension of the leg to 10 degrees; a 20 percent rating will 
be assigned for limitation of extension of the leg to 15 
degrees; a 30 percent rating will be assigned for limitation 
of extension of the leg to 20 degrees; a 40 percent rating 
will be assigned for limitation of extension of the leg to 30 
degrees; and a 50 percent rating will be assigned for 
limitation of extension of the leg to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of an evaluation in excess of 10 percent for the left 
knee disability based on limitation of motion.  VA 
examinations reveal that the Veteran has not shown any 
limitation of extension in that his extension has been 0 
degrees.  See VA treatment reports dated February 2007 and 
November 2008.  Only during the February 2007 VA examination 
has the Veteran been reported to have limitation of flexion, 
but it was only limited to 90 degrees, which would not 
warrant a 10 percent evaluation under Diagnostic Code 5260.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995) (discussing 38 C.F.R. §§ 4.40, 
4.45).  During VA examinations, the Veteran did exhibit 
painful motion and limitation of function with pain following 
repetitive use.  However, a higher rating is not warranted as 
the RO already contemplated the additional limitation of 
function based on pain in assigning the current 10 percent 
rating.  Therefore, DeLuca standards have already been 
considered in this case and are reflected in the disability 
rating assigned for degenerative changes of the left knee, 
without which the current rating would not have been 
warranted.  

In order to warrant an evaluation in excess of 10 percent 
based upon limitation of motion there must be the actual or 
functional equivalent of limitation of flexion to 30 degrees 
or the actual or functional equivalent of limitation of 
extension to 20 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260, 5261.  The Veteran's range of motion, as stated 
above, has been, at worst, 0 to 90 degrees.  Such limitation 
of motion is not sufficient to warrant a rating higher than 
10 percent under Diagnostic Code 5260.

The evidence of record shows that the Veteran has had 
complaints of instability associated with his left knee 
disability.  The Board notes that a veteran who has arthritis 
and instability of the knee, as in this case, may be rated 
separately under Diagnostic Codes 5010 and 5257, provided 
that a separate rating is based upon additional disability.  
VAOPGCPREC 23-97; See Esteban v. Brown, 6 Vet. App. 259 
(1994) (veteran is entitled to separate disability ratings 
for different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations).  

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight impairment due to recurrent subluxation or lateral 
instability of the knee.  A 20 percent rating requires 
moderate impairment due to recurrent subluxation or lateral 
instability.

Although the Veteran complained of having instability of the 
left knee, the objective medical evidence of record shows 
that ligament stability testing was normal and there was no 
evidence of subluxation or locking.  The February 2007 and 
November 2008 VA examination reports both stated that the 
Veteran did not have subluxation on physical examination.  
The February 2007 VA examination did find instability and 
giving way in the left knee and x-ray findings of a possible 
old left medial collateral ligament injury.  However, there 
is no indication that the examiner performed stability 
testing on the Veteran.  In addition, an August 2007 MRI 
revealed that ligaments and tendons were intact and stability 
testing during the November 2008 VA examination was normal.  
Therefore, the preponderance of the evidence does not support 
a separate rating for instability under Diagnostic Code 5257. 

The Board has considered whether an additional or higher 
rating would be available under other Diagnostic Codes.  
However, there is no evidence of ankylosis of the knee 
(Diagnostic Code 5256), or impairment of the tibia and fibula 
(Diagnostic Code 5262).  Therefore, these Diagnostic Codes 
are not applicable.  

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's early degenerative changes of the left knee should 
be increased for any separate periods based on the facts 
found during the whole appeal period.  The evidence of record 
in connection with this claim supports the conclusion that 
the Veteran is not entitled to additional increased 
compensation during any time within the appeal period.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims, and they must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice in accordance with Vazquez-Flores for the 
claim for an increased rating was sent in February 2007, May 
2008, and October 2008 and the claim was readjudicated in a 
December 2008 supplemental statement of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected early degenerative changes of the left 
knee is denied.


REMAND

The Veteran is claiming service connection for a low back 
disability, including as secondary to his service-connected 
left knee disability.  In July 2005, the Veteran was afforded 
a VA examination for his left knee and back.  He was 
diagnosed as having mild facet joint arthritic changes at L4-
L5 with mild disk bulge and L4-L5 bilateral facet joint 
arthritic changes with a focal disk protrusion.  The examiner 
opined that the Veteran's low back disability was not at 
least as likely as not related to any injuries that he 
sustained while in military service as the disability 
appeared to be completely degenerative in nature and was not 
connected to any specific traumatic event or repetitive 
trauma that may have been encountered in service.  At the 
time of the examination, the record did not contain the 
Veteran's treatment records from his time in the Army 
Reserves.  In addition, there was no opinion provided that 
specifically addressed whether the Veteran's service-
connected left knee disability caused the Veteran's low back 
disability and there was no opinion provided as to whether 
the Veteran's service-connected left knee disability 
aggravated the Veteran's low back disability.  As such, the 
Board finds that another examination is necessary in order to 
make a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

At the recent hearing, the Veteran testified as to several 
incidents in service, both while on active duty and in the 
Reserves, in which he injured his back.  That history should 
be considered by the examiner in providing the requested 
opinion.  

Finally, notice letters previously sent to the Veteran did 
not inform him of the evidence required to establish service 
connection for a low back disability on a secondary basis, to 
include whether that condition is aggravated by the service-
connected left knee disability.  Such notice deficiency 
should be corrected on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice 
regarding a claim of entitlement to service 
connection for a low back disability, 
including as secondary to or aggravated by 
service-connected left knee disability; about 
the information and evidence that VA will 
seek to provide; and about the information 
and evidence he is expected to provide.

2.  After completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
likely etiology of the Veteran's back 
condition.  The claims file must be made 
available to the examiner for review prior to 
the examination, including service treatment 
records from the Army Reserves.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current low back disability had its onset 
during active service, is related to any in-
service disease or injury, or was caused or 
aggravated by the Veteran's service-connected 
left knee disability.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


